     Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 1 of 44



         OFFICE OF EQUAL EMPLOYMENT OPPORTUNITY AFFAIRS
                 FEDERAL BUREAU OF INVESTIGATION
                        WASHINGTON, D.C.




                           ROBYN LEE GRITZ
l
l
                    COMPLAINT OF DISCRIMINATION

                            FBI-2012-00263

          BASED ON SEX (FEMALE), AGE (DOB: JANUARY 21,                    f
             1969), DISABILITY (MENTAL) AND REPRISAL                      f

                       REPORT OF INVESTIGATION                            I
l
I!


                     INVESTIGATIVE REPORT OF
            SUPERVISORY SPECIAL AGENT LAURAL. HENRY
                 FEDERAL BUREAU OF INVESTIGATION




                                                              EXHIBIT B
     Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 2 of 44




                          TABLE OF CONTENTS

                                                                 EXHIBIT

INVESTIGATIVE SUMMARY .                                                  1
     Description of Complaint
     Accepted Issues for Investigation
     Corrective Action Sought
     Details of the Investigation

COMPLAINT                                                                2

COUNSELOR'S REPORT                                                       3

WITNESS KEY                                                              4

WITNESSES NOT INTERVIEWED . . .                                          4A

RECEIPT OF COMPLAINT ACKNOWLEDGED                                        5

COMPLAINT ACCEPTED AND ISSUES DEFINED . .                                6

INVESTIGATION ASSIGNED                                                   7

DOCUMENTARY EVIDENCE STATEMENT OF AUTHENTICITY                           8



                       SIGNED SWORN STATEMENTS

GRITZ ROBYN LEE (Complainant), Supervisory Special Agent,
     Counterterrorism Division, Federal Bureau of
     Investigation (FBI) . . . . . . .                                   9

SCHWEIN, RICHARD D., JR., Special Agent in Charge,
    Birmingham Division, FBI . .        . ...                           10

PETROWSKI, THOMAS D. Acting Section Chief, Counterterrorism
     Division, FBI .                                                    11

PERDUE, GARY DOUGLAS, Special Agent in Charge, Pittsburgh
     Division, FBI    . . . . . . . . .                                 12

LEY, JENNIFER, E., Deputy Assistant Director,
     Counterterrorism Division, FBI                                     13


                                    1




                                                              EXHIBIT B
     Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 3 of 44




               SIGNED SWORN STATEMENTS (Continued)

MCCABE, ANDREW G., Assistant Director, Counterterrorism,
     FBI . . .               . . . .   . . . .   . . . .                14

                              DOCUMENTS

Medical documentation provided by Robyn L. Gritz .                      15

Fitness for duty medical documentation dated December 11,
     2012, and January 10, 2013. . . .                                  16

Performance Plan for Supervisory Special Agent, GS-15,
     signed and dated by Robyn L. Gritz on February 6,
     2012                 . . . . .                                     17

Series of e-mails dated February 15 - 16, 2012, between
     Robyn L. Gritz and Richard D. Schwein, Jr.                         18

Series of e-mails dated April 25, 2012, between Robyn
     L. Gritz and Richard Schwein                                       19

Series of e-mails dated May 14 - 16, 2012, between Robyn
     L. Gritz and Thomas D. Petrowski; e - mail forwarded
     from Robyn L. Gritz to Richard Schwein. .                          20

FD-865 Performance Summary Assessment signed and dated
     by Robyn L. Gritz on May 17, 2012 . .                              21

Series of e - mails dated May 17 - 18, 2012, between Robyn
     L. Gritz and Richard D. Schwein, Jr., entitled
     "Re: Psychology" .                                                 22

Series of e-mails dated May 31, 2012, between Robyn L.
     Gritz and Richard D. Schwein, Jr.                                  23

E-mail dated June 13, 2012, from Thomas D. Petrowski to
     Richard D. Schwein" . .                                            24

Series of e-mails dated June 14, 2012, between Thomas D.
     Petrowski and Richard D. Schwein. .                                25

E-mail dated June 16, 2012, from Robyn L. Gritz to
    Andrew G. McCabe and reply . . . . .                                26


                                    2




                                                              EXHIBIT B
          Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 4 of 44



                           DOCUMENTS (Continued}

    Electronic Communication (EC) dated June 20, 2012, from
         Counterterrorism Division to the Inspection Division
         and Security Division regarding referral of personnel
         security issues relating to Robyn Gritz . .                         27

    Management Referral Letter dated June 20, 2012, from
         Richard D. Schewin, Jr. to Robyn L. Gritz .

    Letter of Requirement dated June 20, 2012, from Richard D.
         Schwein, Jr. to Robyn L. Gritz . . . .
                                                                             28


                                                                             29
                                                                                  I
    Series of e-mails dated June 26, 2012, and June 28, 2012,
         between Thomas D. Petrowski and Richard Schwein.                    30   I
                                                                                  •
    Richard D. Schwein, Jr.'s handwritten documentation dated
         February 1, 2012, to July 1, 2012, regarding Robyn L.
         Gritz . . . . . . . . . . . . . . . . . . .                         31

    FD-728.1 Per£ormance Appraisal Report, rating of record
         ending September 30, 2012, . signed and dated by
         Robyn L. Gritz on October 26, 2012 . .     . . . .                  32

    Robyn L. Gritz's PAR Grievance dated November 1, 2012                    33

    Twenty-five e - mails dated January 17, 2012, to May 10,
        2012, from Robyn L . Gritz to Richard D. Schwein, Jr.


                                                                                  I
        relevant to her tardiness and/or absenteeism. .                      34

    Memorandum to All Employees entitled, "Policy on Harassment"
         dated February 14, 2005, from Director Robert S.
         Mueller, III . . . . . .    . . . .                     35

    Electronic Communication dated December 27, 2004, from
         Director's Office to All Divisions, entitled "OFFICE
         OF EQUAL EMPLOYMENT OPPORTUNITY AFFAIRS (OEEOA):
         PROCEDURES TO FACILITATE THE PROVISION OF REASONABLE
         ACCOMMODATION" . .                                                  36

    Corporate Policy Notice #0043N dated April 30, 2008,
        entitled "Performance Appraisal System,"
1       effective end date December 7, 2012 . . .                            37



                                       3
                                                                                  I
I
                                                                   EXHIBIT B
                                                                                  I
I                                                                                 f
     Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 5 of 44




                       DOCUMENTS (Continued)

Corporate Policy Notice #0489PG dated May 2, 2012,
     entitled "Performance Appraisal System, Policy
     Implementation Guide" . . . . . . . .     . . .                    38

Corporate Policy Notice #0526PG dated July 30, 2012,
    entitled "Detailee and Joint Duty Program, Policy
     Implementation Guide" . .       . . . . . . . . .                  39

Corporate Policy Notice #0296N dated November 19, 2010,
    entitled "Reintegration of FBI Employees after a
    Detailee Assignment," effective end date November
     19, 2012 . . . . . . . . . . . . .                                 40

Electronic Communication dated March 8, 2013, from
     Supervisory Special Agent Laura L. Henry to the
     OEEOA, entitled "ROBYN LEE GRITZ, SUPERVISORY
     SPECIAL AGENT, COMPLAINT OF DISCRIMINATION, BASED ON
     SEX (FEMALE), AGE {DOB: JANUARY 21, 1969), DISABILITY
     {MENTAL) AND REPRISAL, COUNTERTERRORISM DIVISION,"
     Comparative Data . . . . . . . . . . . . . . . . . . .             41




                                   4




                                                              EXHIBIT B
'.cI..ASSLFIED BY NSICC/J8J67T35
iRE.AsON ; 1. 4   (c)        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 6 of 44
/osct..~SSII'Y OH: 06-04-2040                                                   AL.I.. IN!'OmfA.'l'ION CONTAINED
 DATE: 06-04-2015                                                               HEREIN IS UMCLASSH!IEO EXCEPT
1                                                                               WHERE SHO\-l'N OTHERWISE


                                                INVESTIGATIVE SUMMARY

I                                                   ROBYN LEE GRITZ

                                      COMPLAINT OF EMPLOYMENT DISCRIMINATION

                                                     FBI-2012-00263
                                                                                                                   j
                                              DESCRIPTION OF COMPLAINT

                              On September 14, 2012, Robyn Lee Gritz, a Supervisory

                        Special Agent (SSA), assigned to the Counterterrorism

                        Division (CTD) of the Federal Bureau of Investigation
                                                                                                                   I
                                                                                                                   I
                        (FBI), filed a complaint of discrimination alleging she was

                        discriminated against based on her sex (female), age (DOB:

                        January 21, 1969), disability (mental), and reprisal by FBI

                        management when, among other things, after July 22, 2012,

                        she was removed from her GS-15 Senior Detailee position and

                        reassigned to another supervisory position; and on July 31,

                        2012, she was notified that an Internal Investigation

                        Section investigation had been initiated against her for

                        time and attendance fraud; insubordination for repeatedly

                        failing to attend meetings; and sending unprofessional e-

                        mai l s.   Exhibit (Ex . ) 2 .

                                          ACCEPTED ISSUE FOR INVESTIGATION

                               By letter dated December 21, 2012, from the FBI's

                        Office of Equal Employment Opportunity Affairs (OEEOA),

                        Gritz was advised that the allegations accepted for



                                                           1


                                                                                        EXHIBIT B
                                                         SE~T
                             sEj]RET
   Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 7 of 44



investigation are: whether she was subjected to a hostile

work environment and discriminated against based on sex

(female), age {DOB: January 21, 1969), disability (mental)

and reprisal for EEO activity when: 1) sometime prior to

January 2012, her former Section Chief (SC) shared
                                                                        t
confidential information regarding her mental health, time              f
                                                                        t
and attendance and personal relationships with her SC prior

to her reporting as a Detailee to the Central Intelligence

Agency (CIA); 2) since January 2012, she has not been

tasked to serve in a senior management acting assignment;

3) during her assignment with the CIA in January 2012, she

was constantly told that she was emotional and could not

handle being a detailee, she was never introduced to Senior

Executive Service employees; male colleagues made

derogatory comments about her aggressive approach to cases;

and she was not included in senior level meetings at the

CIA; 4) the acting Deputy Director (DD) for Law Enforcement

undermined and degraded her authority and reputation, tried

to intimidate and threaten her, worked her areas of

responsibility without notifying her and scrutinized her

work performance; 5) on May 17, 2012, the SC and acting DD

cited mental health issues in her mid-year review and

continuously advised her to step down and take a less

stressful position; 6) on June 7, 2012, although she

                                 2


                                                            EXHIBIT B
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 8 of 44



    advised the acting DD that she would be attending a

    conference in Virginia Beach, he questioned others about

    her whereabouts and complained that her travel should have

    taken three instead of six hours; 7) on June 20, 2012, she

    was referred to the Employee Assistance Program based on

    false and misleading information; 8) on June 20, 2012, the

    SC advised her of her need to improve in the area of

    Critical Element 3 of her work performance, regarding

    providing a professional service and relating with others;

    9) after July 22, 2012, she was removed from her position

    as the Senior Detailee to the CIA and placed in a position

    not equitable to her rank and experience; 10) from July 23,

    2012 through August 2012, she was not provided with a

    performance plan, nor a white paper for inclusion in her

    Performance Appraisal Report; and 11) on July 31, 2012, she

    was notified that an Internal Investigations Section,

    Inspection Division investigation had been initiated

    against her for time and attendance fraud,        insubordination

    for repeatedly failing to attend meetings and sending

    unprofessional e - mails .   Ex . 6.

                        CORRECTIVE ACTION SOUGHT

         Gritz seeks the following corrective action: 1) the

    comments on her PAR removed; 2) to be transferred to

    another (agreed upon) division; 3) a clean record (no OPR);

I                                     3




l
1
                                  SE~T
                                                                 EXHIBIT B
                                                                             I
      Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 9 of 44




                                                        (A)


(A)




                                                               EXHIBIT B
       Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 10 of 44



    reported to the Detailee Section, Schwein and Thomas D.

    Petrowski, Acting Section Chief (Acting SC) of the Detailee

    Section, perceived her as having a mental disability.           She

    stated Schwein referred her to the Employee Assistance

    Program (EAP) because he perceived her as having a mental

    disability .   Gritz stated Schwein told her that he had

    learned from Gary Douglas Perdue, who was then a SC

    assigned to the Weapons of Mass Destruction Directorate

    (WMDD), that she had mental health issues and attendance

    issues while she was assigned to the WMDD.        Gritz stated

    Perdue was never in her chain-of-command and had violated

    her privacy by sharing this information regarding her
                                                                            I
                                                                            I
    mental health with Schwein.      She stated Schwein used this

    information to later remove her from her position as a

    Senior Detailee and to damage her reputation.         Ex . 9.

         Gritz stated her work relationship with Schwein was

    initially positive, but then he began to undermine her and
                                                                            I
                                                                            .
    not support her.    She stated she sent an e-mail to Schwein

    on May 25, 2012, and told him th~t she felt he did not



                                                                            I
                                                                            '
    support her and did not copy her on important e-mails on
                                                                            '

    matters within her area of responsibility (AOR).         She

    stated Schwein also did not support her regarding a

    personnel issue she had with Unit Chief (UC) Janelle                    1
\
j   Miller.   Gritz explained that Miller consistently avoided
                                                                            I
I                                    5


                                                                EXHIBIT B
\
                                                                           f;

   Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 11 of 44



and misguided her on operational matters.          Gritz stated

Schwein agreed with her about this personnel issue, but

reprimanded her in an e-mail about it.          Exs. 18, 19.    Gritz
                                                                           l
                                                                           I
stated Schwein also told her that she was emotional and

took things personally and cited this incident with Miller

in her Performance Appraisal Report (PAR) under Critical

Element (CE) 3, "Relating with Others and Providing

Professional Service." Ex . 32.       Gritz stated this is

significant gender communication stereotyping.          Exs. 9 .
                                                                           I
                                                                           lr
     Gritz advised that while Schwein was on a temporary

duty assignment (TDY) to the Minneapolis (MP) Division, he

designated Petrowski to be the Acting SC in his absence.

Gritz stated Petrowski undermined her and set her up for

failure by working matters in her AOR without discussing

them. with her.   She stated Petrowski's lack of respect for

her, his undermining of her authority, and his belief that

she was of no value was made clear in his e-mails.             She

stated Petrowski excessively questioned her about two

conferences she attended, including a conference held in

Virginia Beach, VA.    Gritz explained that the conference

was sponsored by the Department of Defense and served as a

quarterly review of issues and operations in Yemen,

Somalia, and surrounding areas.        She explained that after

her atte!ldariCe waS approved by~     (A)   she attempted to notify

                                  6


                                                               EXHIBIT B
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 12 of 44




                (A)




                                                            (A)




                                                         EXHIBIT B
   Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 13 of 44



did not want her name associated with any pivotal operation

or inquiry without his view of it .      She stated she found it

demeaning for a senior GS-15 with significant CT and

operational experience.     Ex. 9.

     Gritz advised that on June 22, 2012, she went to the

Potomac Hospital after having severe chest pains.         She

stated she sent an e-mail to Petrowski and informed him

that she would be unable to attend the 7 : 15 a.m. meeting .

She stated Petrowski replied, "Robyn - I note that you're

still not here, despite comments below and the written

notice provided to you last week .      Please find me as soon

as you get in."   Gritz stated Petrowski used bullying

behavior when he addressed her and tried to intimidate her

for doing her job proficiently .     She stated Petrowski

continued his degradation of her character after Schwein

departed for a TDY to the MP Division.        She added that

Petrowski never designated her as Acting SC, and used the

excuse that he could not rely on her because she had

excessive tardiness.    Ex. 9.

     Gritz recalled that during a phone conversation with

Schwein on June 14, 2012, Schwein threatened to pull her

time badge after she asked for the Ombudsman to be present

during future meetings.     Gritz explained that Petrowski and

Schwein failed to recognize that she had tailored her work

                                 8


                                                            EXHIBIT B
                                                                        ..

                              SE~T                                      t
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 14 of 44



                                                 (A)




                                                         EXHIBIT B
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 15 of 44




                                                       (S)




                                                             EXHIBIT B
   Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 16 of 44



Gritz to be a female in her early forties.         He recalled

that in February 2012, Gritz informed him that she had

previously engaged the services of EAP and a mental health

professional.   Schwein stated Gritz never provided any

medical documentation to him or shared any information with

him indicating she has a disability (mental).         Schwein

stated he first became aware of Gritz's participation in

EEO protected activity when he was contacted by an EEO

Counselor on August 9, 2012.      Ex. 10.

     Schwein advised that from February 2011, to November

2012, he was assigned to CTD as the SC of the Detailee

Section and was detailed to the CIA/CTC as the Deputy

Director for Law Enforcement.         He advised that the Detailee

Section serves as a conduit between the FBI's CTD and the

CIA/CTC in operational matters.        He added that the Detailee

Section deals with the most important CT issues faced by

the U.S. Government and serves as a critical liaison

between the FBI and the CIA.      Schwein stated that during

the period of time in question, his section consisted of

two Intelligence Analysts (IA), three GS-14 SSAs, and three

GS-15 SSA Senior Detailees, including Gritz, Petrowski, and

Ricky Hill (retired).     He stated most of the work done by

the Detailee Section is conducted at CIA Headquarters




                                 11
                                                                        I
                                                            EXHIBIT B
                              SE<[)ET
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 17 of 44




                                                   (S)




                                                         EXHIBIT B
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 18 of 44



                           (A)




                                                         EXHIBIT B
l
I
           Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 19 of 44




l       time to attend the 7 : 15 a.m . meeting.       He stated Perdue

        shared with him that Gritz had a history of attendance and
1

l
        tardiness issues during her previous assignment in the

        WMDD.     Ex. 10 .

                Schwein recalled that a few days after his
1
~       conversation with Perdue, Gritz shared with him that she
l
        was having some emotional issues as the result of a divorce

        and a recently failed relationship with a then unidentified
1
        Navy Seal.      Schwein stated Gritz informed him that she had

        engaged the EAP and had been -seeing a h ealth care

        professional, but had not had contact with the EAP in more

        than a year and was considering changing her health care

        professional .       Schwein stated he was supportive and

        informally recommended that Gritz re-engage the EAP.

        Schwein stated that during the same conversation, he may

        have said to Gritz that he understood or was aware that she
1

        had had similar issues with getting to work on time while
J
1       she was assigned to the WMDD .          He stated that while it was

1
i
        possible that he may have referenced his conversation with

        Perdue as his reason for knowing these facts, he could not               l
                                                                                 I
1
I

!
4
        recall.     Ex . 10.

                Schwein recalled that in March 2012, Gritz was still             f

        engaging in a pattern of tardiness and absenteeism, and                  I
        still miss.i ng important meetings.         He stated he addressed
                                                                                 I
                                                                                 f
                                                                                 I
    \                                      14
    1
                                                                     EXHIBIT B
                                                                                 I
      Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 20 of 44




                                   (A)


                             (A)




                                          (A)




                                                       (A)




(A)




                                                              (A)




                                                                EXHIBIT B
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 21 of 44



     superfluous communications and unsolicited e-mails late at

     night, many of which were not relevant to anything

     operational and were unnecessary .          He stated he advised

     Gritz that she needed to be more brief and upfront in

     operational e - mai l s .   Exs. 10, 18, 19.

           Schwein stated Gritz came to him in late April 2012,

     and told him about her failed relationship with a Navy Seal

     Officer identified as Captain John Burnham .         He stated
1!   Gritz told him that she had recent l y learned about
 l

j    Burnham's engagement to a CIA employee, and that she was
l
     angry and emotional about the situation.          Schwein stated he

     was aware that Burnham's fiance was a CIA employee and

     worked in the same building as Gritz.           He stated he told

j    Gritz that she needed to let it go and move on with her
:l   life, and to leave Burnham and his fiance alone.            Ex. 10.
l          Schwein stated he was aware that he had to address

     Gritz's performance issues.        He stated he completed Gritz's

     PSA on May 7, 2012, and indicated the areas which needed

     improvement, including providing professional service and

     her interpersonal skills.        Ex . 21.   He stated that in

     addition to her performance issues, Gritz's tardiness and

     absenteeism had been a problem .        Schwein stated he

     addressed all of this in Gritz's PSA.           He stated he never

     cited or made any reference to any mental health issue in


\                                       16
 l
 l
 l                                                                 EXHIBIT B
 I
    Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 22 of 44



Gritz's PSA.      Schwein stated that after he completed

Gritz's PSA, he planned to present it to her, however Gritz

did not show up for work on the day the appointment was

scheduled.     He stated he was unable to meet with Gri tz to

discuss her PSA with her in person prior to departing for a

TDY to the MP Division.      He stated he l eft Gritz's PSA in

his office for her to review and sign.         Schwein stated

Gritz reviewed and signed the PSA after he departed for his

TDY .    He stated he received an e-mail from Gritz on May 17,

2012, indicating that she felt her PSA was "very fair," and

that she had expected it to be more critical than it was.

Ex. 10 .

        Schwein stated he served as Acting SAC of the MP

Division from May 11, 2012, to July 9, 2012.          He stated

that in his absence, he designated Petrowski to serve as

the Acting SC of his section.          He explained that the

decision was made purely on the basis of performance, and

had nothing to do with Gritz's sex, age, disability

(mental), or participation in -the EEO process.         Schwein

explained that Petrowski never missed a 7 : 15 a.m . meeting

and had a better feel overall for the section .         He stated

he could not rely on Gritz to attend the necessary

meetings, and was not confident she could effectively and




                                  17


                                                               EXHIBIT B
     Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 23 of 44



professionally handle the additional responsibilities as

. Acting SC .   Ex. 10.

       Schwein recalled that sometime between May and July

2012, he had another conversation with Perdue.           He recalled

 that during the conversation, Perdue asked about Gritz .          He

 stated he informed Perdue that Gritz was continuing to have

problems, and that he was considering an EAP Managerial

Referral Letter, a Letter of Requirement (LOR), and placing

Gritz on a Performance Improvement Plan (PIP).           Schwein

 stated Perdue indicated he was concerned about Gritz's

emotional well being, and expressed concern that she may

hurt herself, and suggested that he contact Laurie J.

Bennett, DAD of the WMDD .      Schwein stated he subsequently

 sent an e-mail to Bennett, but never received a reply from

her.    He added he never had a conversation with Bennett

 regarding Gritz .    Schwein stated nobody ever shared any

 information regarding Gritz's mental health with him,

 except her.     Ex. 10.

       Schwein explained that during his TDY, he frequently

 spoke with Petrowski concerning his section.         He recalled

 that during a conversation, he asked Petrowski about Gritz .

He stated Petrowski indicated that Gritz had not attended a

 7 : 15 a.m . meeting since he departed for Minneapolis.

 Schwein stated he asked Petrowski to obtain Gritz's

                                   18


                                                              EXHIBIT B
      Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 24 of 44
                                                                           \
                                                                           l.
building access records, so he could see the times that she                l'
reported to work.       He explained that he intended to use               t
these records to formally counsel Gritz upon his return

from Minneapolis.       Schwein recalled that around the same

time period, he noticed there were other problems with

Gritz's time and attendance.        For example, he stated that

Gritz attended a one-day conference in Virginia Beach.             He

stated that Gritz claimed Monday and Thursday as travel

days, although the conference was approximately 150 miles

away.       He said she documented 10 hours worked for the two

days she was in Virginia Beach, in addition to claiming 10

hours of compensatory time for travel for each travel day,

which he stated he ultimately denied.          Schwein stated he

learned that Petrowski confronted Gritz regarding this

particular trip in his capacity as Acting SC .          He stated he

subsequently received an e-mail from Gritz indicating that

she felt she was being micromanaged by Petrowski and not

being supported.       Schwein stated he spoke with Gritz, on the

phone and reiterated to her that she must address her time

and attendance issues, and that he expected her to attend

the 7:15 a.m. meetings.       He stated that despite this very

specific telephonic instruction, Gritz failed to attend the

7 : 15 a.m. meeting during the ensuing two duty days.          Exs.

10,   20,    22.


                                   19


                                                               EXHIBIT B
      Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 25 of 44



         Schwein recalled that during roughly this same time

    period, he became aware of an e-mail that Gritz had sent to

    Burnham and others in Burnham's chain-of-command via the

    Linkedin website.   He stated Gritz sent this e-mail after

    he previously instructed her to leave Burnham and his


j   fiance alone.   Schwein stated the e-mail was subsequently

    forwarded to Dave Franco, UC , CTD.     He explained that based
1
    on the content of the e-mail, Franco became concerned for

    Gritz's mental and emotional well being and called EAP to

    seek assistance for her.     Schwein stated it was his

    understanding that EAP advised Franco that Gritz's chain-

    of-command would need to be involved, and subsequently

    forwarded the e-mail to him.     Schwein stated that based on

    a review of the e-mail, the content of which was

    inappropriate and unprofessional, he felt he needed to do

    an EAP Managerial Referral Letter .     He explained he was

    concerned that Gritz was not effectively dealing with the

    emotional issues she had discussed with him, and that it

    was impacting her ability to remain effective in a

    critically sensitive interagency position.        Ex. 10.

         Schwein advised that Burnham and others who were

    copied on Gritz's e-mail routinely deal directly with high-

    level officials in the U.S. Government, including FBI EM .

    He stated he believed the incident should be referred to

                                     20


                                                                EXHIBIT B
    Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 26 of 44
                                                                             \
OPR for unprofessional conduct, as this type of e-mail and
                                                                             I'
behavior is an embarrassment to the FBI.           He added that he

was concerned that Gritz's workplace behavior was not                        I
consistent with what is expected of a senior FBI supervisor

at the GS-15 grade level, and that her actions could
                                                                             !
                                                                             I

                                                                             t
potentially harm important interagency relationships.             He

stated he discussed the incident with McCabe and Ley, and

recommended that the matter be referred to OPR for further

investigation.      Schwein stated McCabe and Ley agreed that

the matter should be referred to OPR.           Exs . 10, 27.

     Schwein stated he conducted an initial review of the

building access records for Gritz, which indicated

significant discrepancies when compared to her time and

attendance records.        He stated that the records also

indicated that Gritz could have only gone to the 7:15 a.m.

meeting on two occasions, which was in direct defiance of

his request for her to attend the meetings.            Ex. 10.

     Schwein stated he submitted a referral to OPR

concerning potential employee misconduct on or about June

20, 2012.     Ex . 27 .   He stated that on the same day, he also

completed and submitted an EAP Managerial Referral Letter.

Ex . 28.    He stated he presented the EAP Managerial Referral

Letter to Gritz during a SVTC attended by himself,

Petrowski, Gritz, and Rogers .           He stated he read the

                                   2J.


                                                                 EXHIBIT B
   Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 27 of 44



referral and a letter defining his expectations going

forward.   He stated that following the SVTC, Gritz was

allowed to meet alone with Rogers .      Exs . 10, 27, 28, 29.

     Schwein advised that after reviewing the information

contained in the OPR referral pertaining to Gritz's

behavior, McCabe and Ley made the decision to remove Gritz

from her position at the CIA/CTC immediately.         He stated

Gritz was reassigned from his section prior to his return

from Minneapolis .   He stated Gritz is still at the same pay

grade and is still assigned to the same Branch within CTD.

He stated Gritz was not singled out based on her sex, age,

disability (mental), participation in the EEO process, or

any other protected basis .     He stated the decisions he made

regarding this matter were solely performance-based and

were well within his purview and responsibility as a senior

leader in the FBI.    Ex. 10.

     Thomas D. Petrowski (Sex : male; DOB:I          (S)    11958;

no disability claimed), Acting SC, Special Detailee

Section, CTD, advised that he has been in his current

position since October 2012.      Ex. 11 .   Petrowski advised

that based on personal observation and conversations he has

had with Gritz, as well as his knowledge of Gritz's

seniority in the FBI, he perceives Gritz to be a female,

approximately in her early to mid-forties.        He stated he

                                 22


                                                            EXHIBIT B
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 28 of 44




                                                       (A)

                              (A)




                                                             EXHIBIT B
                                                                             f



                                                                             l
       Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 29 of 44



         Petrowski stated Gritz showed incredibly poor judgment

    and poorly represented the FBI.        For example, he stated

    that during executive meetings, while others discussed

    operations or source matters, Gritz talked about a road

    race or her dog or some other personal matter.

    this was completely inappropriate and distracting .
                                                           He stated
                                                                             I
    Petrowski also stated Gritz's work ethic left a lot to be

    desired.   He stated Gritz was consistently late to work,

    frequently missed worked on Mondays, and was frequently

    absent from critical meetings .       He stated Schwein initially

    tried to mentor Gritz, and allowed her significant leeway

    in missing the meetings due to her long commute and other

    personal issues.    Petrowski stated Gritz always had an

    excuse for not making the meetings and/or being late to

    work, such as she was sick or got caught in traffic, or

    something was wrong with her dogs .       He stated he had

    numerous conversations with Gritz as a peer about how she

    could get to the 7:15 a.m. meeting and tried to convey to

    her how conspicuous her absence was .       Ex . 11.

         Petrowski stated Gritz was often unprofessional in her
1
    verbal and written communications. · He recalled that on

    Gritz's first day in CIA/CTC, she told him about her

1   perceived personal relationship with Burnham.          Petrowski

    stated that after days of Gritz's incessant speaking about
\
I                                    24


                                                                 EXHIBIT B
                                  SEC11]~
       Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 30 of 44



I   Burnham, he requested that she stop talking about Burnham

l   and her personal life, and to just talk about business.


j   Petrowski stated he explained to Gritz that it was not

    appropriate in an environment such as CIA/CTC, a highly

    professional and structured multi-agency work environment,

    for her to discuss such personal matters.         Ex. 11.

         Petrowski advised that when Gritz started to work in

    CIA/CTC, she frequently sent e-mails to him at night and/or

    on weekends that were not work-related and not necessary.

    He stated he asked her to stop sending e-mails to him at

    inappropriate times and about inconsequential things.            He

    added that other FBI employees commented to him that Gritz

    regularly sent late night e-mails to them ·that were
1
    distracting or inappropriate .         Ex. 11.

         Petrowski recalled that in May 2012, he was designated

    Acting SC of the Detailee Section for 60 days while Schwein

    was on a TDY to the MP Division .         He stated that prior to

    departing for the TDY, Schwein wrote and signed Gritz's PSA

    on May 7, 2012.    Ex. 21.    Petrowski stated he left Gritz's

    PSA for her on Schwein's desk, and was not present when she

    signed it.   He stated that Gritz later commented favorably

    about what Schwein had written, and indicated that it was

    better than she had thought it would be.          Exs. 11, 21.




                                      25


                                                                EXHIBIT B
                                 SECfl~
          Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 31 of 44     t!

                                                                                I
            Petrowski recalled he received a call from Franco in                I

       early May 2012.     He stated Franco indicated that Gritz had

       forwarded an inappropriate e-mail to him that she had

       previously sent to Burnham on Linkedin.        Petrowski stated

       Franco indicated that Gritz had also sent this e-mail to

       Burnham's supervisor and other high level officials in his

       chain-of-command.     Petrowski stated that due to the nature

       of the e-mail, Franco became concerned about Gritz's mental

       well being and contacted EAP in an effort to get her some

       assistance .   Ex. 11 .

            Petrowski advised that during the 60 days he served as

       the Acting SC, Gritz's attendance issues continued to be a

       problem .   He stated that as soon as Schwein departed for

       his TOY, Gritz completely stopped coming to the 7:15 a.m.

       pre-brief meeting.        Petrowski stated there were also other

       issues involving Gritz and her work, such as unnecessary

       travel.     For example, he stated that in early to mid June

       2012, Gritz travelled to Virginia Beach to attend a

       conference, without his prior approval.        He stated that the

       following Monday after the conference, there was a work

       issue which required FBI coordination.        He stated he

       received calls. from .theOat
                                (A) approximately 11,15 a.m. for
{-S)
       assistance because Gritz had still not arrived at work.

       Ex. 11.

                                          26


                                                                    EXHIBIT B
           Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 32 of 44



             Petrowski stated he met with Gritz on June 12, 2012,
~   and confronted her about her traveling to Virginia Beach

J   for a conference without approval.              He stated Gritz giggled
J   at the accusation, and said she had a great time .              He

    stated he told Gritz to keep in mind how this looked to her

    subordinates, and reminded her of the expectation that all

    GS - lS's were to attend the 7:15 a.m. pre-brief meetings.

    Petrowski stated he memorialized the details of his

    conversation with Gritz in an e-mail dated June 13, 2012,

j   to Schwein.       Ex. 24.    He stated he received an e - mail from


i
,
    Schwein the following day, requesting that he run Gritz's

    time and attendance.         Ex. 25.        He stated he forwarded the

    results of his records search to Schwein later the same

    day.      He added that by EC dated June 20, 2012, Schwein

    referred the matter to OPR and the Security Division .               Ex.

    27.      He stated he was interviewed during the internal

    investigation, and provided a signed sworn statement.                Ex.

j   11 .
I



l
             Petrowski stated that sometime after Schwein referred

    the · mat"ter to OPR, but prior to Gritz being apprised of the

    initiation of the internal investigation, Schwein made the
1
    suggestion that they try to get Gritz into the EAP in order


I
•
1
    to give her an opportunity to address any emotional,

    medical or personal issues which resulted in her chronic

\                                          27
l
                                                                     EXHIBIT B
I
      Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 33 of 44




(A)




                                    (A)           (A)


                                                              (A)

(A)




                                                                EXHIBIT B
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 34 of 44




          (A)




                                               (A)

  (A)




                                                     (S)




                                                           EXHIBIT B
                                  SEC[!~
       Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 35 of 44



    WMDD, Gritz was assigned as a GS-15 UC to a Strategy Unit

    within the WMDD.     He stated he had regular interactions

    with Gritz and saw her on a daily basis .       Perdue stated he

    never served as Gritz's immediate supervisor or rating

    official, and was never in her chain-of-command.          Ex. 12 .

         Perdue advised that both he and Gritz, while assigned

    to the WMDD, reported directly to Bennett, who was then the

    DAD of the WMDD.     He stated Bennett was Gritz's immediate

    supervisor and rating official .      Perdue stated Gritz

    frequently confided in him about professional matters.           For

    example, he stated Gritz confided in him that she was

    having problems with Bennett, and that Bennett would not

    support her in getting an Assistant Special Agent in Charge

    (ASAC) position.     Perdue stated he tried to help Gritz and

    to mentor her.     He stated Gritz also confided in him about

    personal matters.      He stated, for example, that Gritz

    shared with him that her parents resided in the area, and

    that she had a dog.     He stated Gritz shared with him more


l   personal information than he needed to know, such as she

    was having a difficult time getting over a personal

    relationship.    Ex. 12 .

         Perdue recalled that at one point, one of Gritz's

    subordinates approached him and was concerned that Gritz

    would hurt herself .    He stated that sometime shortly after,
\
I                                    30


                                                                EXHIBIT B
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 36 of 44



     he approached Bennett and advised her of the matter.

     Perdue stated Bennett told him to mind his own business and

     to be concerned about his own employees.        He stated he had

     no knowledge as to whether or not Bennett ever addressed

     these concerns with Gritz.     He stated Bennett never shared

     with him anything regarding Gritz's mental health.          Ex. 12 .

          Perdue recalled that approximately two months after

     Gritz was selected for the Senior Detailee position, he

1'   received a telephone call from Schwein.        Perdue recalled
'
j    that during the conversation, he asked Schwein, who he
l    stated is a friend of his, how Gritz was doing.         He stated

1
I    Schwein replied that Gritz was having problems with

     absenteeism, and asked for his input.        Perdue stated he

     advised Schwein that Gritz had experienced similar problems

     while she was assigned to the WMDD .      He stated he also



lj   informed Schwein that one time an employee came to him and

     expressed concerns that Gritz could possibly hurt herself.

     Ex. 12.

          Perdue stated that a period of time after his
1    telephone conversation with Schwein, he received another

     telephone call from Schwein in April or May 2012.          He

     recalled that at that time, Schwein was serving as the

     Acting SAC of the MP Division.        Perdue stated Schwein

     indicated that there were some issues relating to Gritz,

                                      31


                                                                 EXHIBIT B
                                  SECf1~
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 37 of 44



    and asked for formal inpu t from the WMDD.        Perdue stated

    Schwein also indicated that he may have to take formal

    action, and alluded to an EAP Management Referral Letter, a

    PIP, and a LOR .       He stated Schwein was critical of him for

    not calling him at the time that Gritz had applied for the

    position in his section.        Perdue stated he explained to

    Schwein that Gritz had never been under his direct

    supervision.        He stated he also told Schwein that he did

    not want to prejudice him in any way regarding Gritz during

    the selection process.        Perdue stated Schwein asked him if

    the WMDD had any documented work-related information

    regarding Gritz that would be pert inent .       Perdue stated he

    made the suggestion that Schwein discuss the matter with

    Bennett.     He stated he was not certain if Schwein ever

    spoke with Bennett .       Perdue stated he did not share

    confidential information regarding Gritz's mental health .

    He stated he was aware of Gritz's emotional problems, but

    did not have any information regarding Gritz's mental

    health disabilities.        Ex . 12.

             Jennifer E. Ley,    (Sex: female; DOB : ~'~~~~~~11979;
                                                         (S)

    no disability claimed) DAD, Operations Branch III, CTD,

    stated she has been in her current position since June

    2012 .    Ex. 13.     Ley advised that based on her personal
I
t   observation, she perceives Gritz to be a female,
1
;


l                                          32
j
J
                                                                 EXHIBIT B   I
1                                                                            l
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 38 of 44



     approximately in her mid-forties .      She stated she did not

     perceive Gritz to have a disability (mental).         She stated

     Gritz nev,e r claimed or indicated to her that she had a

     disability of any kind .    Ley stated she first became aware

     of Gritz's participation in EEO activity when she received

     notification from the OEEOA the week of January 7, 2013.

     Ex . 13.

           Ley stated that both she and McCabe were aware of the

     allegations raised by Schwein relevant to inconsistencies

     in Gritz's time and attendance statements, a pattern of


I    chronic tardiness and frequent absenteeism,

ll   insubordination, and unprofessional and inappropriate e-


l    mails .    She recalled that on or about June 20, 2012,

l    Schwein submitted an EC and recommended that the matter be

     referred to OPR for further investigation .        Ex . 27 .   Ley

     stated that based on a review of the EC and the supporting

     documents, including time and attendance records that were

     inconsistent with Gritz's entry and exit times from the

     building, she concurred with Schwein's recommendation to

     refer the matter to OPR.     She added that she would be

     negligent in her responsibilities and duties as a manager

     if she did not report the matter.       Ley stated the decision

     to refer the matter to OPR had nothing to do with Gritz's

     sex, age, disability (mental), or participation in the EEO



'
\
ll
                                      33


                                                                    EXHIBIT B
       Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 39 of 44



    process .       Ley stated she has never previously referred an

    employee to OPR .          Ex. 13.

         Ley recalled that on or about July 3, 2012, she met

    with Gritz in her office, located at LX-1.            She recalled

    that Schwein was on a TDY at that time and was not

    available to attend the meeting.            Ley stated that at the

    outset of the meeting, she advised Gritz that a decision

    had been made by McCabe to remove her from her position as

    Senior Detailee for performance-related issues.             She stated

    Gritz was aware of, and admitted to, the e-mail she had

    sent via "Linked In" which had caused tension with the

    FBI's partners at the CIA, including several senior

    managers.        Ex. 27.     Ley stated Gritz was clearly

    disappointed, but remained agreeable and at one point,

    became emotional.           Ley stated it was her impression that

    Gritz was also embarrassed.          She stated that during the

    meeting, Gritz shared with her that she was having

    emotional issues as a result of coping with a divorce .               Ley

    stated she conveyed to Gritz that being reassigned would

    benefit her, and Gritz agreed .            She stated the decision to

    remove Gritz from her position was entirely performance-

    based and had nothing to do with her sex, age, disability

    (mental)    1   or her participation in the EEO process.       Exs.
J

\   13, 27.


I                                         34


1                                                                  EXHIBIT B
I
Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 40 of 44




                                              (S)




                                                         EXHIBIT B
          Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 41 of 44
                                                                                \
      for many years.      He stated he perceived Gritz to be a

      female in her forties .     He added he did not know Gritz's              t
      birth date, but assumed she was approximately the same age

      as him.     McCabe stated Gritz never shared any information

      with him indicating she has a disability of any kind.           He

      added that Gritz never submitted a request, verbally or in

      writing, to him for a reasonable accommodation based on a

      disability .     He stated he first officially became aware of



l     Gritz's participation in EEO activity when he received an

      EC dated October 25, 2012, from the OEEOA.         He stated he

      later received an e-mail from an EEO Investigator on

      February 14, 2013 .     Ex . 14.

1             McCabe stated he received an e-mail on his BlackBerry

j     from Gritz on Saturday, June 16, 2012, seeking his support

      in some kind of conflict that she had with her supervisor.

      Ex. 26 .     He stated he thought it was odd and inappropriate
~
      that Gritz reached out to him directly on a Saturday
j     afternoon, without properly using her chain-of-command.              He

j     stated he had no prior knowledge or notification of the
!
      matter and therefore, did not fully understand the

      background or circumstances of the issues raised in thee-

      mail.      He stated he immediately replied to Gritz's e - mail,

      and informed her that he could not possibly comment on any

      performance issues that she may or may not have had in her
                                                                                I
                                         36


                                                                   EXHIBIT B
..l
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 42 of 44



     position as a Senior Detailee.        McCabe stated he explained

     to Gritz that the day to day performance of all of his

     detailees was well beyond his scope, necessitating the need

     to use one's chain-of-command.        He stated he advised Gritz

I    to raise her concerns to her SC or to Ley.        Ex. 14.

j         McCabe stated that on June 19, 2012, while he was in

     New York on personal matters, he received a call from Ley
J
     regarding Gritz.      He stated Ley indicated that there was a
1
I
1    controversy between Gritz and another intelligence
1

     community officer who was connected to the CIA/CTC.          He

     stated Ley explained that Gritz had sent inappropriate e-


l    mails about this person via an open source social network,

     which caused controversy, and concern among our partners at
1I
~

     the CIA, to include high level officials.        Ex. 27.    McCabe
l
     stated Ley also advised him that Schwein had supervisory

     issues with Gritz.      He stated that according to Schwein,

     Gritz was frequently not available at work, and failed to

     follow his direct instructions, to include attending

     important meetings.      He stated Ley also told him that

     Schwein pulled a sampling from the CIA system that

     indicated the times and dates that Gritz used her

     Intelligence Community (IC) badge to enter and exit CIAHQ

     and LX-1.   Ex. 27.     McCabe stated the records indicated




1                                     37


                                                                 EXHIBIT B
I
                                   SEC[r'E
        Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 43 of 44    t
                                                                             f
     that her times were not consistent with her FBI time and

     attendance records.     Ex. 14.                                         1
                                                                             ,,
                                                                             •I




                                                                             I
          McCabe explained that as the AD of CTD, he is

     ultimately responsible for the FBI's relations with the CIA

     on all counterterrorism matters .       He stated he was very


I    concerned that Gritz's conduct and performance were having

     a negative impact on the FBI's relationship with the CIA.
I    He stated he made three recommendations to Ley.         He stated
l
l    he requested that Ley and Schwein talk with Gritz and make

J    her aware of the services that are available through EAP
l
     and her access to EAP.      He stated he requested that Schwein
1

l    compose an EC to OPR and provide details of Gritz's time

     and attendance inaccuracies; her failing to attend

     critically important meetings despite being repeatedly told

     to do so by her immediate supervisor; and her

     unprofessional and inappropriate e-mails.        He stated he
I
~    also requested that Ley temporarily reassign Gritz to LX-1,

     where she could be more closely monitored, until the OPR

     matter was resolved .     McCabe stated that later, in follow

     up conversations with Ley, he learned that officials at CIA

     had previously asked that Gritz be removed from her

     detailee position.      Exs. 14, 27 .




.\

                                       38


                                                                 EXHIBIT B
                                   s{lRET
/
           Case 1:18-cv-02712-KBJ Document 19-5 Filed 09/19/19 Page 44 of 44



           McCabe stated that Ley personally met with Gritz and

    informed her of her reassignment.          He stated arrangements

    were made to have Gritz reassigned to another section

    within Operations Branch III of CTD.          He stated Gritz

    currently reports to an Assistant SC and is assigned work,

    such as special projects, that are commensurate with her

    skill set and pay grade.        He pointed out that Gritz's pay

    grade remained the same, and she was not reduced in pay or

    position.      Ex. 14.

           McCabe stated his decision to remove Gritz from her

    Senior Detailee position and reassign her had nothing to do

    with her sex, age, disability (mental), or her

    participation in the EEO process.          He stated he routinely

    reassigns employees within his Division in order to remove

    them from unproductive and/or negative situations with the

    goal of providing them with a new opportunity and a fresh

    start .     He added that he very recently reassigned another

    employee, David McAlpine, who was also serving in a liaison

    position at a CIA facility, as a result of his referral to

    OPR.      McCabe stated he reassigned McAlpine to FBIHQ until

    the OPR investigation is resolved.          Ex. 14.




                                        39


                                                                    EXHIBIT B
